ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of California that suspended respondent for a period of one year, all but thirty days stayed subject to a two-year probationary period with conditions, this court’s August 29, 2013, order suspending respondent pending further action of the court and directing him to show cause why reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or his affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Leodis Clyde Matthews is hereby suspended from the practice of law in the District of Columbia for a period of one year, all but thirty days of the suspension stayed subject to a two-year probationary period with the same conditions imposed by the state of California. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate. It is
FURTHER ORDERED that for purposes of reinstatement respondent’s period of suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).